Title: To Benjamin Franklin from Noble Wimberly Jones, 9 October 1770
From: Jones, Noble Wimberly
To: Franklin, Benjamin


Dear Sir
9th. October 1770
Your very kind favours I duly received and should have answered them respectively, only that I waited in expectation of transmitting the sum then supposed necessary, trust however to your goodness to excuse the omission being at that time disappointed; your unparralell’d kindness in so readily complying with the request (through me) of the Assembly demands as it heartily has our most sincere and best thanks. By Mr. Crouch I receiv’d agreable to your last The Mace which is in the Oppinion of all that has seen it extreemly neat and Ellegant the Gouns also quite compleat and in very good order. You will herewith Sir, receive in part recompence of these kind offices two setts of Bills of Exchange vizt. one on Mssrs. Greenwood & Higginson £100 and the other on John Campbell Esquire Kings Agent for this Province £20 which doubt not will be respectively honourd. Please to accept my best thanks for the Pamphlets and Speeches &c. you favour’d us with, the subject on which they are Wrote cannot but render them very pleasing and agreable to an American Mind.
Permit me Sir to assure you that the Assembly esteem themselves extra happy in being represented by a gentleman of your known Integrety, whose sentiments coincide with theirs and every true American, and every branch of the Legislature express their highest approbation of your past conduct and greatfully accept the continuance you kindly offer of those faithful endeavours to serve the Province for the future.
That you may long enjoy health and prosperity to receive the warmest acknowledgements of a greatful Assembly of Georgia is the very sincere Wish of Dear Sir Your Most Obliged and Obedient humble Servant
N W Jones
To Benjamin Franklin Esqr.
